
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 16
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. McCain submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Senate that the President of
		  the United States should exercise his constitutional authority to pardon
		  posthumously John Arthur Jack Johnson for the racially motivated
		  conviction in 1913 that diminished the athletic, cultural, and historic
		  significance of Jack Johnson and unduly tarnished his
		  reputation.
	
	
		Whereas John Arthur Jack Johnson was a
			 flamboyant, defiant, and controversial figure in the history of the United
			 States who challenged racial biases;
		Whereas Jack Johnson was born in Galveston, Texas, in 1878
			 to parents who were former slaves;
		Whereas Jack Johnson became a professional boxer and
			 traveled throughout the United States, fighting white and African-American
			 heavyweights;
		Whereas, after being denied (on purely racial grounds) the
			 opportunity to fight 2 white champions, in 1908, Jack Johnson was granted an
			 opportunity by an Australian promoter to fight the reigning white title-holder,
			 Tommy Burns;
		Whereas Jack Johnson defeated Tommy Burns to become the
			 first African-American to hold the title of Heavyweight Champion of the
			 World;
		Whereas, the victory by Jack Johnson over Tommy Burns
			 prompted a search for a white boxer who could beat Jack Johnson, a recruitment
			 effort that was dubbed the search for the great white
			 hope;
		Whereas, in 1910, a white former champion named Jim
			 Jeffries left retirement to fight Jack Johnson in Reno, Nevada;
		Whereas Jim Jeffries lost to Jack Johnson in what was
			 deemed the Battle of the Century;
		Whereas the defeat of Jim Jeffries by Jack Johnson led to
			 rioting, aggression against African-Americans, and the racially-motivated
			 murder of African-Americans nationwide;
		Whereas the relationships of Jack Johnson with white women
			 compounded the resentment felt toward him by many whites;
		Whereas, between 1901 and 1910, 754 African-Americans were
			 lynched, some for simply for being too familiar with white
			 women;
		Whereas, in 1910, Congress passed the Act of June 25, 1910
			 (commonly known as the White Slave Traffic Act or the
			 Mann Act) (18 U.S.C. 2421 et seq.), which outlawed the
			 transportation of women in interstate or foreign commerce for the
			 purpose of prostitution or debauchery, or for any other immoral
			 purpose;
		Whereas, in October 1912, Jack Johnson became involved
			 with a white woman whose mother disapproved of their relationship and sought
			 action from the Department of Justice, claiming that Jack Johnson had abducted
			 her daughter;
		Whereas Jack Johnson was arrested by Federal marshals on
			 October 18, 1912, for transporting the woman across State lines for an
			 immoral purpose in violation of the Mann Act;
		Whereas the Mann Act charges against Jack Johnson were
			 dropped when the woman refused to cooperate with Federal authorities, and then
			 married Jack Johnson;
		Whereas, Federal authorities persisted and summoned a
			 white woman named Belle Schreiber, who testified that Jack Johnson had
			 transported her across State lines for the purpose of prostitution and
			 debauchery;
		Whereas, in 1913, Jack Johnson was convicted of violating
			 the Mann Act and sentenced to 1 year and 1 day in Federal prison;
		Whereas Jack Johnson fled the United States to Canada and
			 various European and South American countries;
		Whereas Jack Johnson lost the Heavyweight Championship
			 title to Jess Willard in Cuba in 1915;
		Whereas Jack Johnson returned to the United States in July
			 1920, surrendered to authorities, and served nearly a year in the Federal
			 penitentiary at Leavenworth, Kansas;
		Whereas Jack Johnson subsequently fought in boxing
			 matches, but never regained the Heavyweight Championship title;
		Whereas Jack Johnson served his country during World War
			 II by encouraging citizens to buy war bonds and participating in exhibition
			 boxing matches to promote the war bond cause;
		Whereas Jack Johnson died in an automobile accident in
			 1946; and
		Whereas, in 1954, Jack Johnson was inducted into the
			 Boxing Hall of Fame: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)John Arthur
			 Jack Johnson paved the way for African-American athletes to
			 participate and succeed in racially integrated professional sports in the
			 United States;
			(2)Jack Johnson was
			 wronged by a racially motivated conviction prompted by his success in the
			 boxing ring and his relationship with white women;
			(3)the criminal
			 conviction of Jack Johnson unjustly ruined his career and destroyed his
			 reputation; and
			(4)the President of
			 the United States should grant a pardon to Jack Johnson posthumously—
				(A)to expunge a
			 racially motivated abuse of the prosecutorial authority of the Federal
			 Government from the annals of criminal justice in the United States; and
				(B)in recognition of
			 the athletic and cultural contributions of Jack Johnson to society.
				
